Notice of Allowance
This communication is in response to the Amendment filed on 03/15/2022. After thorough search, prosecution history, double patenting review, and in view of prior arts of the record, claims 21, 23-24, 26-30, 32-35, and 37-40 are allowed.  Claims 1-20, 22, 25, 31, and 36, have been canceled.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/2022 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Elizabeth Iglesias (Reg. No. 70659) on 04/04/2022.
The application has been amended as follows: 
1-20.	(Cancelled) 
21.	(Currently Amended) A method, comprising:	obtaining, by a first device, a plurality of pieces of target key performance indicator (KPI) data of a network device within a duration, wherein obtaining, by the first device, the plurality of pieces of target KPI data of the network device within the duration comprises:		receiving, by the first device, KPI data of the network device that is continuously sent by a network management device; and		obtaining, by the first device, the plurality of pieces of target KPI data within the duration from the received KPI data;	processing, by the first device, the plurality of pieces of target KPI data based on a plurality of pieces of feature information, to calculate a plurality of elements corresponding to the plurality of pieces of feature information, an element of the plurality of elements corresponding to each piece of feature information, and each piece of feature information indicating a calculation manner of processing the plurality of pieces of target KPI to calculate the corresponding element; 	forming, by the first device, a feature vector by combining each of the plurality of elements corresponding to the plurality of pieces of feature information into the feature vector; and	analyzing, by the first device, the feature vector using a warning analysis model, to determine a first status of the network device.
22.	(Cancelled) 
23.	(Previously presented) The method according to claim 21, wherein the plurality of pieces of feature information comprises a plurality of the following: a quantity of service interruptions, a worst value of KPI trend deterioration, a worst value of fluctuation values, an average value of fluctuation values, a worst value of a threshold distance, or an average value of the threshold distance.
24.	(Previously presented) The method according to claim 21, further comprising: 	obtaining, by the first device, the plurality of pieces of feature information.
25.	(Cancelled) 
26.	(Previously presented) The method according to claim 21, wherein analyzing, by the first device, the feature vector using the warning analysis model, to determine the first status of the network device, comprises:	analyzing, by the first device, the feature vector using the warning analysis model, to determine a probability of each status of the network device; and	determining, by the first device, the first status of the network device based on the probability of each status of the network device.
27.	(Previously presented) The method according to claim 26, wherein determining, by the first device, the first status of the network device based on the probability of each status of the network device comprises:	obtaining, by the first device, a status indication value based on the probability of each status of the network device; 	determining, by the first device, a specified indication value range to which the status indication value belongs; and 	using, by the first device, a status corresponding to the specified indication value range as the first status of the network device.
28.	(Previously presented) The method according to claim 27, wherein obtaining, by the first device, the status indication value based on the probability of each status of the network device comprises:	multiplying, by the first device, each probability by a reference value of a status corresponding to the respective each probability, to obtain a plurality of products; and	adding, by the first device, the plurality of products to obtain the status indication value.
29.	(Previously presented) The method according to claim 21, wherein before the analyzing, by the first device, the feature vector based on the warning analysis model, the method further comprises: 	generating, by the first device, the warning analysis model.
30.	(Previously presented) The method according to claim 29, wherein generating, by the first device, the warning analysis model comprises:	obtaining, by the first device, feature vector samples corresponding to different statuses of the network device; and	performing, by the first device, logistic regression processing on each status and a feature vector sample corresponding to the respective status of the network device, to obtain the warning analysis model.
31.	(Cancelled)
32.	(Previously presented) The method according to claim 21, wherein the network device is any of the following devices: a wavelength division multiplexing device, a router, or a packet transport network device.
33.	(Currently Amended) A first device, comprising:	a non-transitory computer readable medium, configured to store a program instruction; and	a processor, configured to invoke the program instruction in the non-transitory computer readable medium to perform the following operations:		obtaining a plurality of pieces of target key performance indicator (KPI) data of a network device within a duration, wherein obtaining the plurality of pieces of target KPI data of the network device within the duration comprises:			receiving KPI data of the network device that is continuously sent by a network management device; and			obtaining the plurality of pieces of target KPI data within the duration from the received KPI data;		processing the plurality of pieces of target KPI data based on a plurality of pieces of feature information, to calculate a plurality of elements corresponding to the plurality of pieces of feature information, an element of the plurality of elements corresponding to each piece of feature information, and each piece of feature information indicating a calculation manner of processing the plurality of pieces of target KPI to calculate the corresponding element; 		forming a feature vector by combining each of the plurality of elements corresponding to the plurality of pieces of feature information into the feature vector; and		analyzing the feature vector using a warning analysis model, to determine a first status of the network device.
34.	(Previously presented) The first device according to claim 33, wherein the plurality of pieces of feature information comprises one or more of the following: a quantity of service interruptions, a worst value of KPI trend deterioration, a worst value of fluctuation values, an average value of fluctuation values, a worst value of a threshold distance, or an average value of the threshold distance.
35.	(Previously presented) The first device according to claim 33, wherein the processor is further configured to invoke the program instruction in the non-transitory computer readable medium to perform the following operation: 	obtaining the plurality of pieces of feature information.
36.	(Cancelled) 
37.	(Previously presented) The first device according to claim 33, wherein analyzing the feature vector based on the warning analysis model, to determine the status of the network device, comprises:	analyzing the feature vector based on the warning analysis model, to determine a probability of each status of the network device; and	determining the first status of the network device based on the probability of each status of the network device.
38.	(Previously presented) The first device according to claim 37, wherein determining the first status of the network device based on the probability of each status of the network device comprises:	obtaining a status indication value based on the probability of each status of the network device;	determining a specified indication value range to which the status indication value belongs; and 	using a status corresponding to the specified indication value range as the first status of the network device.
39.	(Previously presented) The first device according to claim 33, wherein the processor is further configured to invoke the program instruction in the non-transitory computer readable medium to perform the following operation: 	generating the warning analysis model, wherein the generating the warning analysis model comprises:		obtaining feature vector samples corresponding to different statuses of the network device; and	performing logistic regression processing on each status and a feature vector sample corresponding to the status of the network device, to obtain the warning analysis model.
40.	(Currently Amended) A non-transitory computer readable medium, wherein the non-transitory computer readable medium stores a computer-executable instruction, and when the computer-executable instruction is invoked by a computer, the computer is enabled to:		obtain a plurality of pieces of target key performance indicator (KPI) data of a network device within a duration, wherein obtaining the plurality of pieces of target KPI data of the network device within the duration comprises:			receiving KPI data of the network device that is continuously sent by a network management device; and			obtaining the plurality of pieces of target KPI data within the duration from the received KPI data;		process the plurality of pieces of target KPI data based on a plurality of pieces of feature information, to calculate a plurality of elements corresponding to the plurality of pieces of feature information, an element of the plurality of elements corresponding to each piece of feature information, 

Reason for Allowance
An updated search has been performed, and no prior art has been found that alone, or in any
reasonable combination would read the claims as amended.
The following is an examiner's statement of reasons for allowance:
As to claims 21, 33, and 40, the closest art of record Velipasaogly (US 20160217022) and Tsagkaris (US 20180019910) does not teach or suggest:
obtaining, by a first device, a plurality of pieces of target key performance indicator (KPI) data of a network device within a duration, wherein obtaining, by the first device, the plurality of pieces of target KPI data of the network device within the duration comprises:		receiving, by the first device, KPI data of the network device that is continuously sent by a network management device; and		obtaining, by the first device, the plurality of pieces of target KPI data within the duration from the received KPI data;	processing, by the first device, the plurality of pieces of target KPI data based on a plurality of pieces of feature information, to calculate a plurality of elements corresponding to the plurality of pieces of feature information, an element of the plurality of elements corresponding to each piece of feature information, and each piece of feature information indicating a calculation manner of processing the plurality of pieces of target KPI to calculate the corresponding element; 
The prior art of record does not disclose the amended limitations above in combination with the remaining elements in the independent claims.
Dependent claims dependent from allowed claims 21, 33, and 40 and therefore are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGUYEN/Primary Examiner, Art Unit 2454